Citation Nr: 1453785	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  08-04 137	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for a left knee disability prior to October 1, 2010, and in excess of 30 percent thereafter (characterized as status post anterior cruciate ligament (ACL) repairs with degenerative joint disease).

2.  Entitlement to an evaluation in excess of 10 percent for instability of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from July 1995 to December 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2007 and December 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), which denied ratings in excess of 10 percent for the Veteran's left knee disability and instability of the left knee, respectively.  

During the pendency of the appeal, the agency of original jurisdiction (AOJ) awarded the Veteran a 30 percent evaluation for left knee disability, effective October 1, 2010.  This was done by an April 2012 rating decision.  The Board has therefore recharacterized the issue on appeal in order to reflect this staged rating.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in October 2009; a transcript of that hearing is associated with the claims file.

This case was initially before the Board in August 2010 and April 2011, when it was remanded for further development.  In February 2013, the Board denied the claims for higher ratings.  The Veteran thereafter appealed to the United States Court of Appeals for Veterans Claims (Court).  The Court issued an August 2014 memorandum decision in which it vacated the February 2013 Board decision.  The case has been returned to the Board for compliance with the August 2014 memorandum decision.  



REMAND

When the Board decided this case in February 2013, it determined that the functional losses caused by the Veteran's knee disability were not tantamount to disability greater than the disability contemplated by the ratings assigned under the criteria based on limitation of motion.  The Court determined in its August 2014 decision that such an analysis did not suffice.  Consequently, in order to obtain additional evidence relative to the various functional deficits experienced by the Veteran, the case will be remanded for another examination.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Denver VA Medical Center, or any other VA medical facility that may have treated the Veteran since March 2006 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his left knee disability, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  After completing the development sought in the paragraphs above, schedule the Veteran for a VA examination to determine the current severity of his left knee disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

The VA examiner should conduct range-of-motion testing-particularly as to knee extension, flexion, and any ankylosis, or arthritis thereof-and provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Any additional loss of motion with repetitive movement must be noted.  The examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  

The examiner must estimate the effect of all functional losses, including due to pain, incoordination, lack of endurance, weakness, fatigability, and flare-ups, etc., by equating the disability experienced due to all such losses to loss of motion (stated in degrees) beyond what is shown clinically (e.g., the examiner should estimate the level of disability caused by the combined effect of all functional losses and identify the level of limited motion that would equate to such a level of disability).  This should be done for both flexion and extension.  (As an example, a claimant's limitation of motion shown on clinical examination might reflect loss of 10 degrees of extension, but pain and other functional losses might combine to cause a level of disability that would be akin to loss of 30 degrees of extension.  This requires a great deal of conjecture on the part of the examiner, but it is the intent of the law to require the adjudicator to obtain medical evidence on this very point.)

The examiner must also indicate the presence or absence of any lateral instability and/or recurrent subluxation in the Veteran's left knee.  If instability is present, the examiner must specifically state whether such instability is slight, moderate, or severe.  If instability is not found, the examiner should so report.  

Finally, the examiner should discuss whether the Veteran's meniscus tear is attributable to service-connected disability (status post left knee anterior cruciate ligament repair (2x) with degenerative joint disease and instability).  The examiner should discuss whether the meniscus tear was caused or made worse by the service-connected disability.  It should also be noted whether the meniscus tear and resultant surgery have caused symptoms separate and distinct from those attributable to the already service-connected problems.  If such symptomatology can be separated and distinctly evaluated, the examiner should list the separate and distinct symptoms associated with the meniscus tear.  If such a distinction is not possible, the examiner should so state and incorporate in his/her analysis of overall functional loss the symptoms due to meniscus tear and resultant surgery (equated to disability under the limitation-of-motion criteria as discussed above).  

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims for higher ratings for the Veteran's left knee disability and instability of his left knee.  If a benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

